PER CURIAM.
It appears from the return of the respondent — and we find — that petitioner has heretofore on, to-wit the 30th of December, 1960, presented the identical facts of his petition herein to the District Court of Appeal, Second District, and there the same was duly considered and writ of ha-beas corpus denied by said court on the 18th of January, 1961, 126 So.2d 615. Under numerous precedents of this Court, the writ heretofore issued herein is discharged and the petitioner remanded to the custody of the respondent. Moat v. Mayo, Fla.1955, 82 So.2d 591.
It is so ordered.
TPIOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ., concur.